Name: 2000/678/EC: Commission Decision of 23 October 2000 laying down detailed rules for registration of holdings in national databases for porcine animals as foreseen by Council Directive 64/432/EEC (notified under document number C(2000) 3075) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  information and information processing;  information technology and data processing;  trade policy;  agricultural activity
 Date Published: 2000-11-07

 Avis juridique important|32000D06782000/678/EC: Commission Decision of 23 October 2000 laying down detailed rules for registration of holdings in national databases for porcine animals as foreseen by Council Directive 64/432/EEC (notified under document number C(2000) 3075) (Text with EEA relevance) Official Journal L 281 , 07/11/2000 P. 0016 - 0017Commission Decisionof 23 October 2000laying down detailed rules for registration of holdings in national databases for porcine animals as foreseen by Council Directive 64/432/EEC(notified under document number C(2000) 3075)(Text with EEA relevance)(2000/678/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine(1), amended and updated by Directive 97/12/EC(2) as last amended by Directive 2000/20/EC of the European Parliament and the Council(3) and in particular Article 14 (3)(c)(4) thereof,Whereas:(1) To ensure the operational character of the database for porcine animals it is important to fix the data that this database should contain.(2) In the first step it is convenient to fix the data concerning information on the registration of holdings with porcine animals.(3) It is important that all the databases of the Member States contain certain mandatory information, and it is useful to fix a list of additional optional information.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The holding register shall contain at least the following information on each holding with porcine animals:(a) the country code and the identification number consisting of not more than 12 figures (apart from the country code);(b) address of the holding;(c) name and address of the person responsible for the animals;(d) the geographic co-ordinates or equivalent geographic indication of the holding;(e) a data field where it is possible for the competent authority to enter sanitary information, for example restrictions on movements, status or other relevant information in the context of Community or national programmes.2. In addition to the information foreseen in paragrpah 1, the holding register may contain the following information on each holding with porcine animals:(a) type of production;(b) capactiy;(c) name and address of the owner of the holding;(d) name and address of the person responsible for sanitary measures;(e) other information deemed necessary by the competent authority.The Member States shall inform the Commission of the information mentioned in paragraph 2 which is included in the holding register in their national databases for porcine animals.Article 2This Decision is addressed to the Member States.Done at Brussels, 23 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 109, 25.4.1997, p. 1.(3) OJ L 163, 4.7.2000, p. 35.